Citation Nr: 0004254	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-02 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic head injury 
residuals to include headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1974.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, denied service connection for chronic head 
injury residuals.  In December 1997, the RO determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to service connection for chronic head injury 
residuals to include headaches.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

The veteran may have submitted informal claims of entitlement 
to service connection for pes planus and pseudofolliculitis 
barbae.  It appears that the RO has not had an opportunity to 
act upon the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Acting Board Member cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  
All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Chronic head injury residuals including headaches were 
not shown during active service or at any time thereafter.  
The record contains no competent evidence attributing the 
veteran's current chronic tension headaches to active 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
head injury residuals to include headaches is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The issue before the Board is the veteran's entitlement to 
service connection for chronic head injury residuals to 
include headaches.  The veteran asserts that he sustained a 
chronic head injury and associated headaches during active 
service.  
Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  
Generally, a veteran who submits a claim for benefits to the 
VA shall have the burden of offering sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The Court has directed that, in 
order for a claim for service connection to be well-grounded, 
there must be (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim, and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  The Court 
has clarified that the VA cannot assist a veteran in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The veteran's service medical records indicate that he was 
treated for a head injury and headaches on multiple occasions 
during active service.  A February 1965 treatment record 
notes that the veteran complained of a headache, a sore 
throat, and a slight cough.  An August 1, 1971 treatment 
entry conveys that the veteran complained of shooting and 
throbbing head pain.  He reported that he had slipped while 
placing rations in a deep freezer and struck his head against 
a steel frame.  The veteran was diagnosed with a 
non-depressed, simple frontal skull fracture and admitted to 
the medical facility for observation.  An August 3, 1971 
treatment entry notes that the veteran complained of mild 
intermittent headaches; exhibited no neurological 
abnormalities in the preceding forty-eight hours; and was 
discharged.  A September 1971 treatment record states that 
the veteran complained of intermittent headaches.  He 
reported that the headaches were well-controlled by his 
prescribed Darvon.  

A February1972 treatment entry reports that the veteran 
complained of headaches of two weeks' duration associated 
with coughing.  A November 1972 treatment record notes that 
the veteran complained of intermittent mid-cranium headaches 
which began after he struck his head in August 1971.  A 
February 1974 treatment entry states that the veteran 
complained of throbbing occipital headaches associated with 
dizziness.  The veteran stated that his headaches were not 
relieved by aspirin.  Impressions of migraine and "[ruleout] 
essential hypertension were advanced.  A May 1974 treatment 
entry states that the veteran complained of loose stools, 
headaches, myalgia, flatulence, and cramping.  Impressions of 
gastroenteritis and flu syndrome were advanced.  At his June 
1974 physical examination for service separation, the veteran 
presented a history of "frequent or severe headaches" and 
an August 1971 head injury.  The Army examiner reported that 
the veteran's head and neurologic system were normal.  An 
August 1974 treatment record indicates that the veteran 
complained of severe headaches over right eye.  He reported a 
history of similar headaches since age 15.  On examination, 
the veteran exhibited minimal tenderness over the right 
frontal area of the skull.  
An April 1997 VA hospital summary reports that the veteran 
denied experiencing headaches.  In a June 1997 written 
statement, the veteran related that he had been treated for 
headaches during active service and at the Nashville, 
Tennessee, VA Medical Center following service separation.  
He recalled that he had taken medications for his headaches 
since approximately 1984.  

At a February 1998 VA examination for compensation purposes, 
the veteran complained of intermittent headaches since his 
August 1971 skull fracture.  He denied any aura or 
neurological deficits associated with his headaches.  He 
reported that physicians had previously advanced impressions 
of migraine and tension headaches.  On physical and 
computerized tomographic examination, the veteran exhibited a 
normal head.  An impression of chronic tension headaches was 
advanced.  The examiner commented that the veteran's chronic 
tension headaches "are not likely related to previous 
injury."  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
sustained a non-displaced, simple frontal skull fracture in 
August 1971 during active service and was treated by military 
medical personnel for intermittent headaches on several 
occasions before and after his skull fracture.  The report of 
the veteran's June 1974 physical examination for service 
separation relates that no head or neurologic abnormalities 
were identified.  Such findings tend to establish that the 
veteran's inservice skull fracture and headaches resolved 
without chronic residuals.  The report of the February 1998 
VA examination for compensation purposes states that the 
veteran exhibited no head abnormalities on physical and 
computerized tomographic examination.  The veteran was 
diagnosed with chronic tension headaches.  While specifically 
excluding previous injury as a cause, the VA examiner 
advanced no opinion as to the etiology of the veteran's 
chronic tension headaches.  

The veteran's claim is supported solely by the accredited 
representative's and his own statements on appeal.  The Court 
has held that lay assertions of medical causation do not 
constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or the 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that the 
veteran exhibits any chronic skull fracture residuals and/or 
an etiological relationship exists between the veteran's 
current chronic tension headaches and active service, the 
Board concludes that the veteran's claim for service 
connection is not well-grounded.  As the veteran failed to 
meet his burden of submitting a well-grounded claim for 
service connection, the VA may not assist him in developing 
the facts pertinent to his claim.  Epps, 126 F.3d at 1467-68.  
Accordingly, the instant claim is denied.  38 U.S.C.A. § 5107 
(West 1991).  The veteran is informed that if he is able to 
produce competent evidence attributing the claimed disability 
to active service, he should petition to reopen his claim.  


II.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  


When addressing whether a claim is well-grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The doctrine of doubt is not 
applicable where a claim is not well-grounded as there is no 
evidence to weigh or balance.  


ORDER

Service connection for chronic head injury residuals to 
include headaches is denied.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

